Citation Nr: 1241830	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-27 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected hypertension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the RO as part of the Benefits Delivery at Discharge (BDD) program.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Along with the claims currently on appeal, the claims of service connection for chronic constipation, chest pain, heart murmurs, and urticaria were denied in the July 2009 rating decision.  Additionally, the issues of an initial compensable evaluations for herpes and migraine headaches were denied in the July 2009 rating decision.  

In a May 2010 rating decision, the RO granted service connection for urticaria and assigned a 10 percent evaluation effective on July 1, 2009.  The action constituted a full grant of the benefits sought, and the claim of service connection for urticaria is no longer pending appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

A May 2009 Statement of the Case included the remaining issues of entitlement to service connection for chronic constipation, chest pains, and hearts murmurs, and entitlement to initial compensable evaluations for hypertension, herpes, and migraine headaches.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2010, the Veteran indicated that she desired to appeal only the issues of an initial compensable evaluations for the service-connected hypertension, herpes, and migraine headaches.  

Therefore, the issues of service connection for the claimed chronic constipation, chest pains, and hearts murmurs are not before the Board for the purpose of appellate review.

In a June 2011 rating decision, the RO increased the initial disability evaluation for the service-connected migraine headaches to 10 percent.  

In a November 2011 rating decision, the RO increased the initial disability evaluation for the service-connected migraine headaches from 10 percent to 30 percent.

Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

A November 2011 Supplemental Statement of the Case (SSOC) included the issues of an initial compensable evaluations for hypertension and herpes and entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

However, in December 2011, the Veteran submitted another VA Form 9, Appeal to the Board, indicating that she only desired to appeal the issue of an initial compensable evaluation for the service-connected hypertension.

Therefore, the issues of an initial compensable evaluation for the service-connected herpes and an initial evaluation in excess of 30 percent for the service-connected migraine headaches are not before the Board for the purpose of appellate review.

In the December 2011 VA Form 9, the Veteran requested a videoconference hearing at the RO.  

In an April 2012 letter, the RO acknowledged this hearing request and informed the Veteran of the date of the scheduled hearing.  Three days later, however, the Veteran contacted VA and requested that the hearing be rescheduled.  

In a September 2012 letter, the RO notified the Veteran that her hearing was rescheduled and informed her of the date and time of the scheduled hearing.  

In an October 2012 statement, the Veteran indicated that she was unable to attend the scheduled hearing and requested that the Board proceed with a determination of the issue on appeal.  Therefore, the Board finds that her hearing request is withdrawn.

In June 2011, the Veteran petitioned to reopen the claim of service connection for irritable bowel syndrome (claimed as chronic constipation) on the basis of submitting new and material evidence.  This matter is referred to the RO for appropriate development.   



FINDING OF FACT

For the period of the appeal, the service-connected hypertension currently is not shown to have been manifested by diastolic pressure readings that are predominantly at 100 mmHg or more or systolic pressure readings of 160 mmHg or more, but the disability picture more closely resembles that of the Veteran having had diastolic pressure readings predominantly 100 mmHg or more prior to her beginning continuous use of medication for control.



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 percent, but not higher for the service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, including Diagnostic Code (Code) 7101 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  

The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

A review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2009.

This letter effectively satisfied the notification requirements of VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate both the service connection and higher initial rating issues; (2) informing her about the information and evidence the VA would seek to provide; (3) informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the January 2009 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for hypertension. 

Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).

With regard to timing, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  

In the present case, the RO issued all required VCAA notice prior to the July 2009 rating decision on appeal.  Therefore, there is no timing error. 

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as a defect that was outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, private treatment records and VA examination reports. 

For her part, the Veteran has submitted personal statements, representative argument and copies of service and post-service treatment records.

The Veteran was also afforded January 2009, April 2010 and September 2011 VA examinations to rate the current severity of her service-connected hypertension.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. 

The VA examinations, taken as a whole, are fully sufficient to evaluate the appeal.  In addition, no other probative medical or lay evidence demonstrates a worsening of the service-connected disabilities.  Therefore, a new VA examination to rate the severity of the service-connected hypertension is not warranted. 

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

Essentially, all available evidence necessary to substantiate the claim and reach an accurate rating determination has been obtained. 

The Veteran has not identified, nor does the record otherwise show, any additional existing evidence that is necessary for the adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran contends that her hypertension is more severe than the current noncompensable evaluation reflects.  As the competent evidence establishes that the Veteran's symptoms do not approximate the criteria for a higher rating in accordance with the Schedule, her claim is denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The RO granted service connection for hypertension in a July 2009 rating decision and assigned a noncompensable evaluation.  In August 2009, the Veteran filed a Notice of Disagreement with the assigned evaluation.

Pursuant to the Rating Schedule, a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure, the lower number in a blood pressure reading, is predominantly 100 mmHg or more or when systolic pressure, the higher number, is predominantly 160 mmHg or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 mmHg or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

A 20 percent evaluation requires diastolic pressure predominantly 110 mmHg or more or systolic pressure predominantly 200 mmHg or more.  Id.

A 40 percent evaluation requires diastolic pressure predominantly 120 mmHg or more, and a 60 percent evaluation requires diastolic pressure predominantly 130 mmHg or more.  Id.

The term hypertension means that the diastolic blood pressure is predominantly 90 mmHg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg. Id. at Note (1).

The service treatment records dated before January 2009 do not include complaints or findings of hypertension or diastolic blood pressure readings that were predominantly 100 mmHg or more or systolic pressure readings that were predominantly 160 mmHg or more.  

A January 2009 service treatment record noted a blood pressure reading of 133/94 mmHg.

Another January 2009 service treatment note showed that the Veteran was evaluated for elevated blood pressure.  Her recorded blood pressure reading was 129/95 mmHg.  She was diagnosed with uncontrolled, systemic hypertension and provided a prescription for Hydrochlorothiazide.

During a January 2009 VA examination conducted before the Veteran's separation from service, her recorded blood pressure readings were those of 146/105 mmHg, 135/105 mmHg, and 137/99 mmHg.  The examiner noted that she was treated with Hydrochlorothiazide; therefore, additional blood pressure readings on separate days were not obtained.  The Veteran reported that she used Hydrochlorothiazide with "good" control.

A subsequent January 2009 service treatment note includes a recorded blood pressure reading of 117/80 mmHg.  She indicated that she had blood pressure readings of 137/101 mmHg, 146/106 mmHg, and 147/107 mmHg before she began taking Hydrochlorothiazide and that, after taking her medication, her blood pressure was less than 122/82 mmHg when she took readings at home.  

A March 2009 service treatment note includes a recorded blood pressure reading of 110/71 mmHg.

Another March 2009 service treatment note indicated that the Veteran's blood pressure was "normal."  She continued to use Hydrochlorothiazide to control her hypertensive symptoms.

An April 2009 service treatment note includes a recorded blood pressure reading of 119/80 mmHg.

A May 2009 service treatment note includes a recorded blood pressure reading of 124/84 mmHg.  The Veteran continued to use Hydrochlorothiazide to control her hypertension.

In June 2009, the Veteran was evaluated by a private physician after being referred by her service treatment provider for complaints of chest pain.  Her recorded blood pressure was 104/63 mmHg.  A medication list included Hydrochlorothiazide.

In an August 2009 statement, the Veteran reported that she discontinued taking her prescribed Hydrochlorothiazide and began taking Lopressor to stabilize or lower her blood pressure and to treat her chest pain.

The private treatment notes dated in August 2009 and September 2009 included recorded blood pressure readings of 126/88 mmHg and 136/87 mmHg.

In an October 2009 private treatment note, the Veteran's recorded blood pressure reading was 113/79 mmHg.  She continued to use Lopressor.

A December 2009 private treatment note includes a recorded blood pressure reading of 106/76 mmHg.

An April 2010 VA examination includes recorded blood pressure readings of 129/81 mmHg, 135/86 mmHg, 129/81 mmHg, and 136/84 mmHg.  The examiner indicated that the Veteran's hypertension was "stable."  The Veteran continued to take Lopressor to treat her hypertensive symptoms, and the examiner noted that the effectiveness of the treatment was "good."  

During the examination, the Veteran reported that she was employed as a full-time law clerk.  The examiner noted that the Veteran's hypertension had no effects on her usual occupation or daily activities.

A May 2010 private treatment note includes a recorded blood pressure reading of 126/88 mmHg.

In the VA Form 9 received by VA in July 2010, the Veteran contended that she was entitled to a 10 percent evaluation for hypertension because she had a history of diastolic pressure predominantly 100 mmHg or more and required continuous medication for control.  She argued that her prescribed medication, Lopressor, was "doing exactly what it is prescribed to do"; therefore, her blood pressure readings no longer showed diastolic pressure readings of 100 mmHg or more.

A March 2011 military treatment facility note includes a recorded blood pressure reading of 112/77 mmHg.

A June 2011 VA treatment note includes a recorded blood pressure reading of 126/71 mmHg.

A July 2011 VA examination report includes a recorded blood pressure reading of 132/88 mmHg.

During a September 2011 VA examination, the Veteran indicated that her medication was switched and that she was no longer taking Lopressor.  She took Norvasc to treat her hypertensive symptoms.  Her blood pressure readings were recorded as 126/97 mmHg, 130/78 mmHg, and 126/71 mmHg.

December 2011 VA treatment notes include recorded blood pressure readings of 122/70 and 122/77 mmHg.

In the VA Form 9 received by VA in December 2011, the Veteran reported that the blood pressure readings taken during the September 2011 VA examination were not an accurate representation of her normal blood pressure levels.  She stated that the nurse who took the readings had her sit down, close her eyes, and meditate for approximately two minutes.  

The Veteran also reported that the first recorded blood pressure reading of 126/97 was inaccurate because, before it was taken, she had been sitting in the office and had not moved around.  She reported that she monitored her blood pressure at home and "more often than not," her blood pressure became elevated at night and caused her to wake from sleep with throbbing headaches.  

On this record, the recorded findings currently are not shown to involve predominant diastolic blood pressure readings of 100 or more or predominant systolic pressure readings of 160 or more.  

Instead, the diastolic pressure readings are frequently shown to be range from the 70's to 90's and systolic pressure readings are shown to range from 110 to 147 mmHg.  This appears to have been accomplished due to the use of medication.  

However, in January 2009, the Veteran was treated for uncontrolled hypertension.  Based on the findings recorded at that time, the service-connected disability picture is found to have more nearly approximated that of continuous medication required for control with a history of diastolic blood pressure of predominantly 100 mmHg or more. 

The Veteran in this regard has provided credible lay assertions that her diastolic blood pressure readings had been higher than 100 mmHg prior to being put on medication.  

Hence, in resolving all reasonable doubt in the Veteran's favor, an increased, initial rating of 10 percent is warranted in this case.  

The Veteran is not shown to have exhibited diastolic blood pressure readings that were predominantly 110 mmHg or more or systolic blood pressure readings that were predominantly 200 mmHg or more.  Hence, an increased rating higher than 10 percent is not assignable.  

The Board has considered the provisions for referral for extraschedular consideration are found in 38 C.F.R. § 3.321(b)(1) (2012); Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

Here, the criteria for rating the service-connected hypertension are found to reasonably address the Veteran's disability level and symptomatology.  As the service-connected disability is not shown to unusual or exceptional, a referral for extraschedular consideration is not required.  Id.



ORDER

An increased, initial evaluation of 10 percent for the service-connected hypertension is granted, subject to the regulations controlling disbursement of VA monetary benefits.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


